number release date id office uilc cca_2009110912164159 ------------ from ------------------ sent monday november pm to ------------------ cc subject right to inspect hi ------- as discussed on the phone here are direct references for request sec_2 and of the tp provide written proof that the agent is by law entitled to enter the tp property sec_7602 and sec_7605 provide the statutory authority for the ra to examine the tp’s facilities sec_301_7605-1 provides that the service may visit the taxpayer’s place of business or residence to establish facts that can only be established by direct visit such as inventory or asset verification what the objective of the site inspection is the ra should explain within reason why she is requesting to inspect the facility why the site inspection is the only means by which the irs can accomplish their objective the explanation of request partially covers request the ra should not be inspecting the tp’s facilities if the questions she has are easily answered by other means but if the inspection provides the ra a sense of the business operation scope size complexity that cannot be obtained elsewhere the ra may inspect the premises see sec_301_7605-1 the ra should answer this question by re-stating the reason she is inspecting the facilities assuming that the explanation on its face demonstrates that the questions of the ra can only best be answered by site inspection call me if you have anything further
